Marshall, Justice.
On November 7,1978, the Board of Commissioners of Whitfield County granted the application of John Bryant, d/b/a Golden Gallon Stores, for a malt beverage license. Approximately three weeks later, the board informed Mr. Bryant that on November 17,1978, they had ascertained that he was not in compliance with a county ordinance providing that no license authorizing the sale of beer and wine would be issued to any grocery or convenience store that did not have a "wholesale inventory price” of at least $6,000. The board further informed Mr. Bryant that a hearing was set for December 5, at which time he was requested to appear and show cause why his license should not be revoked. Mr. Bryant responded by filing suit *210to enjoin the hearing. On December 20, 1978, the trial court granted his request for injunctive relief. The board appeals. Held:
Submitted June 22, 1979
Decided September 10, 1979.
McCamy, Minor, Phillips & Tuggle, John T. Minor, III, for appellant.
Little & Adams, Robert B. Adams, for appellee.
Since the license which is the subject of this appeal expired on the last day of December, 1978, the appeal must be dismissed as moot. See, e.g., Stamey v. City of Griffin, 238 Ga. 281 (232 SE2d 843) (1977).

Appeal dismissed.


All the Justices concur.